Digitally signed by
                                                                            Reporter of
                                                                            Decisions
                                                                            Reason: I attest to
                         Illinois Official Reports                          the accuracy and
                                                                            integrity of this
                                                                            document
                                Supreme Court                               Date: 2020.12.15
                                                                            10:25:03 -06'00'



                           People v. Bates, 2019 IL 124143




Caption in Supreme   THE PEOPLE OF THE STATE OF ILLINOIS, Appellee, v.
Court:               QUENTIN BATES, Appellant.



Docket No.           124143



Filed                November 21, 2019



Decision Under       Appeal from the Appellate Court for the Fourth District; heard in that
Review               court on appeal from the Circuit Court of Sangamon County, the Hon.
                     John Schmidt, Judge, presiding.



Judgment             Affirmed as modified.


Counsel on           James E. Chadd, State Appellate Defender, Patricia Mysza, Deputy
Appeal               Defender, and Emily E. Filpi, Assistant Appellate Defender, of the
                     Office of the State Appellate Defender, of Chicago, for appellant.

                     Kwame Raoul, Attorney General, of Springfield (Jane Elinor Notz,
                     Solicitor General, and Michael M. Glick and Erin M. O’Connell,
                     Assistant Attorneys General, of Chicago, of counsel), for the People.
     Justices                   JUSTICE GARMAN delivered the judgment of the court, with
                                opinion.
                                Chief Justice Burke and Justices Thomas, Kilbride, Karmeier, and
                                Theis concurred in the judgment and opinion.
                                Justice Neville took no part in the decision.



                                                OPINION

¶1        Defendant Quentin 1 Bates was convicted of home invasion and two counts of aggravated
      criminal sexual conduct against the same victim. During his trial, the State introduced evidence
      of other aggravated criminal sexual conduct crimes that he allegedly committed. During the
      hearing for his motion for a new trial, defendant’s retained counsel claimed that he was
      surprised at the depth of the evidence introduced regarding the other crimes and that counsel
      would have had that evidence tested by his own experts had he known the depth. We are called
      on to decide whether counsel’s statements were an admission of ineffective assistance of
      counsel and whether such statements require the trial court to conduct an inquiry pursuant to
      this court’s decision in People v. Krankel, 102 Ill. 2d 181, 189 (1984).

¶2                                           BACKGROUND
¶3        Defendant was arrested and charged in the circuit court of Sangamon County with home
      invasion, aggravated criminal sexual assault, and other crimes arising out of two separate
      incidents. The State alleged that, on September 19, 2011, defendant entered victim A.P.’s home
      and, armed with a knife, sexually assaulted her. The State also alleged that, on October 6, 2011,
      defendant entered victim C.H.’s home in a similar manner and, again armed with a knife,
      sexually assaulted her. Charges for both incidents were consolidated for pretrial proceedings.
      The same assistant public defender was appointed to represent defendant in both matters.
¶4        The State elected to try defendant for the assault of A.P. first and moved in limine to
      introduce other crimes evidence of the assault of C.H. pursuant to section 115-7.3(b) of the
      Code of Criminal Procedure of 1963 (725 ILCS 5/115-7.3(b) (West 2012)). After that motion
      was granted, defendant retained private counsel for the trial regarding the assault of A.P. only.
      The public defender continued to represent defendant regarding the assault of C.H.
¶5        Prior to the trial for the assault of A.P., counsel moved for a continuance because he had
      “just received a copy of discovery materials from [the assistant state’s attorney] and/or [the
      assistant public defender], which are voluminous.” That motion was allowed. Defendant also
      moved the court to pay for him to retain a DNA expert to review the DNA testing conducted
      by the Illinois State Police, “which reports to show a match of Defendant’s DNA with matter
      found on two women in [the case regarding A.P. and the case regarding C.H.]” At oral
      argument on that motion, counsel confirmed that the scope of the request “would include the



          1
           In some filings with the trial court, defendant’s first name is spelled “Quenton.” In his filings
      before this court, however, he lists his name as “Quentin.”

                                                    -2-
       evidence in [the case regarding the assault of C.H.]” That motion was granted, and the court
       authorized the expenditure.
¶6         Counsel also moved for reconsideration of the order permitting the State to introduce the
       other crimes evidence, arguing that defendant could not receive a fair trial “if evidence is
       allowed from matters derived from evidence in [the case regarding the assault of C.H.]” As
       late as the week before trial, counsel continued to argue that admission of evidence regarding
       the assault of C.H. “would be grievous error,” that he would be successful on appeal, and that
       “we would have to start all over again.” Despite his earlier request for funds to pay for an
       independent DNA expert to review Illinois State Police testing of “matter found on two
       women,” he stated that “he would need to hire an expert to review those—the evidence in [the
       case regarding the assault of C.H.]” He later stated, at the Rule 402 plea conference (Ill. S. Ct.
       R. 402(d)(1) (eff. July 1, 2012)), that “[a]s far as the [case concerning the assault of C.H.], I’m
       not on that case so I’m not familiar with all of that—all the facts there, but I assume they’re
       basically correct.”
¶7         When the case advanced to trial, counsel indicated in his opening statement that he was not
       defendant’s attorney regarding the assault of C.H. and that no defense expert had reviewed the
       State’s report. He asked the jury to “consider that for what it’s worth and that is not much. It’s
       an accusation. He’s not been through trial.”
¶8         A.P. testified about her assault. The State also introduced testimony from police officers, a
       nurse, and a DNA expert. The DNA expert testified that defendant’s DNA matched DNA from
       the semen found on the victim’s body in 15 of 16 loci tested. Although the DNA found was
       not a direct match for defendant’s DNA, the expert testified that he could not exclude defendant
       as the source of the semen and that he “would expect approximately one in 2.3 quadrillion
       whites, one in 840 trillion blacks, and one in 3.0 quadrillion Southwest Hispanics could not be
       excluded from the profile.” Counsel cross-examined A.P. and the DNA expert. He cross-
       examined the crime scene investigator who collected evidence at both locations, but only to
       confirm that she merely collected, and did not test or process, that evidence. He did not cross-
       examine any other witness.
¶9         C.H. also testified about her assault. The State introduced testimony from other witnesses
       regarding that assault, including another DNA expert. This expert testified that the DNA
       recovered from the saliva found on C.H. matched defendant’s DNA at all 16 loci tested, thus
       indicating a match for defendant. She testified that this profile “would be expected to occur in
       approximately one in 2.8 quintillion black, one in 53 quintillion white, or one in 270 quintillion
       Southwest Hispanic unrelated individuals.” Other than the crime scene investigator, counsel
       did not cross-examine any witness regarding the assault of C.H.
¶ 10       The defense presented one witness, its own DNA expert, who testified that the DNA profile
       recovered from A.P. was not as conclusive as the State’s expert testified. He highlighted the
       difference between a DNA match and a failure to exclude defendant’s profile from the DNA
       found on A.P.’s body. He testified that multiple DNA profiles could not be excluded from the
       semen recovered from A.P.’s body and that defendant was but one of those profiles. He was
       not asked about, nor did he testify about, the DNA found in the saliva recovered from C.H.’s
       body. During closing argument, defense counsel asked the jury not to put much weight on the
       “case within a case,” also stating that “[t]here’s been no review by any DNA experts.”



                                                    -3-
¶ 11        The jury found defendant guilty of home invasion and two counts of aggravated criminal
       sexual conduct, one each for oral and vaginal penetration of A.P. Defendant moved for a new
       trial. In that motion, counsel argued that the trial court erred in denying defendant’s motion
       in limine to exclude the other crimes evidence and in granting a motion by the State to exclude
       evidence regarding A.P.’s sexual history. During the hearing on that motion, counsel stated
       that he was not defendant’s attorney for the case resulting from the assault of C.H. He stated
       that, although he was generally aware of the allegations, he “couldn’t possibly do as good a
       job in defending my client since it wasn’t my case.” He also stated that he “was taken by
       surprise at the depth of the evidence and testimony brought by the State’s attorney, meaning,
       brought the victim—alleged victim, forensic scientists, I had no chance to review that. As [the
       court] know[s], had I been thinking about that case, I would have asked for review by our own
       experts.” The trial court denied the motion, noting that it reviewed the motion and “had an
       opportunity to review my notes during the trial and the testimony and I remember it very well.”
¶ 12        Defendant appealed, arguing that he did not receive effective assistance of counsel, that he
       was denied his constitutional right to confront witnesses against him, that he should have
       received a new trial because the State made improper statements in its closing argument, that
       the amount of other crimes evidence deprived him of a fair trial, and that the trial court erred
       when it failed to conduct a Krankel hearing. The appellate court affirmed. We allowed
       defendant’s petition for leave to appeal. Ill. S. Ct. R. 315 (eff. July 1, 2018).

¶ 13                                             ANALYSIS
¶ 14       On appeal to this court, defendant argues only that the trial court erred when it failed to
       conduct a Krankel hearing. He argues that counsel’s statements at oral argument for the motion
       for a new trial constitute an admission that he neglected defendant’s case, such that a Krankel
       hearing was warranted and that the trial court erred in failing to conduct one. We first note that
       we review a trial court’s alleged failure to inquire into whether defense counsel provided
       effective assistance de novo. People v. Moore, 207 Ill. 2d 68, 75 (2003).
¶ 15       When a criminal defendant believes that he has not received effective assistance of counsel
       at his trial and he so notifies the court, the court must inquire into his claim. Krankel, 102 Ill.
       2d at 189. “[A] pro se defendant is not required to do any more than bring his or her claim to
       the trial court’s attention.” Moore, 207 Ill. 2d at 79. The defendant may do so by way of a
       written motion but need not do so in such a formal manner. People v. Patrick, 2011 IL 111666,
       ¶ 29. He may also make an oral motion (People v. Banks, 237 Ill. 2d 154, 213 (2010)) or give
       the court a letter or note (People v. Munson, 171 Ill. 2d 158, 200 (1996)). This court has even
       held that a pro se defendant need not provide the underlying factual basis for his claim so long
       as he alleges that he has received “ineffective assistance of counsel.” People v. Ayres, 2017 IL
       120071, ¶ 23. To raise a claim of ineffective assistance of counsel, however, the defendant
       must clearly raise that claim with the court. Id. ¶ 18.
¶ 16       Defendant argues that counsel admitted that he neglected defendant’s case in his argument
       in support of his motion for a new trial. Specifically, defendant argues that counsel admitted
       that he failed to review the other crimes evidence and the State’s discovery regarding the
       assault of C.H.
¶ 17       Counsel repeatedly asked the court to exclude the other crimes evidence. He mentioned it
       to the jury twice, telling them that they should take the accusations regarding C.H. for what


                                                    -4-
       they were in his opening statement and asking them not to put much weight on those unproven
       allegations in his closing argument. He told both the court and the jury that he was not
       defendant’s attorney regarding that matter.
¶ 18        The evidence regarding the assault of C.H. was much stronger than that regarding the
       assault of A.P. Although not confidently, C.H. picked defendant out of a lineup. A.P. could not
       do so. The DNA recovered from the saliva found on C.H. was a direct match for defendant.
       The semen found on A.P., on the other hand, only matched defendant’s DNA at 15 of 16 loci.
       Although a strong probability still existed that it came from defendant, counsel could argue
       that it was not a match. The defense expert could testify that, despite the probability suggested
       by the numbers, matching only 15 of 16 loci was not a match and thus was not as conclusive
       as the State’s expert suggested. He assumedly could not have so testified about the saliva found
       on C.H., which was a match to defendant, matching all 16 loci. We note that, both in the written
       motion and oral argument asking the court for funds to pay the defense expert, counsel
       indicated that he was seeking review of the reports regarding both victims.
¶ 19        In his motion for a new trial, counsel raised two issues: that the other crimes evidence was
       improperly admitted and that evidence regarding A.P.’s sexual history was improperly
       excluded. Regarding the other crimes evidence issue, he argued, consistent with his previous
       arguments, that he was not defendant’s attorney for the allegations regarding C.H. and that he
       “couldn’t possibly do as good a job in defending my client since it wasn’t my case.” The thrust
       of the motion and argument was that this evidence was improperly admitted. The court denied
       defendant’s motion, noting that it made notes during trial, reviewed those notes upon
       defendant’s motion, and remembered the trial “very well.”
¶ 20        Defendant claims that the trial court should have treated counsel’s statements at oral
       argument for his motion for a new trial as an admission of neglect and conducted a Krankel
       hearing. He claims that the First District of our appellate court has consistently held that the
       trial court has a duty to investigate a claim of ineffective assistance made by counsel.
¶ 21        The appellate court below noted, correctly, that this court “has never held that a Krankel
       hearing may be triggered by a defense counsel’s representations in the absence of the
       defendant’s pro se motion.” 2018 IL App (4th) 160255, ¶ 102. It rejected defendant’s argument
       that counsel had raised the issue of his own ineffectiveness, reaffirming Fourth District
       precedent and holding that “ ‘Krankel and its progeny apply only to posttrial claims raised by
       a defendant pro se.’ ” (Emphasis in original.) Id. (quoting People v. McGath, 2017 IL App
       (4th) 150608, ¶ 49).
¶ 22        In McGath, defense counsel did not subpoena nor call an exculpatory witness that he
       believed would invoke the fifth amendment privilege against self-incrimination, and the
       defendant was convicted of unlawful delivery of a controlled substance. 2017 IL App (4th)
       150608, ¶¶ 14-15. Counsel moved for a new trial, arguing, among other things, that the
       exculpatory witness could have testified that she delivered the controlled substance to the buyer
       without the defendant’s knowledge or involvement. Id. ¶ 17. The defendant argued on appeal
       that counsel had alleged his own ineffectiveness when he stated that he failed to call the
       exculpatory witness. Id. ¶ 48. That court disagreed and held that the trial court may not hold a
       Krankel hearing absent a pro se posttrial claim of ineffective assistance of counsel. Id. ¶ 51.
¶ 23        As he did below, defendant relies heavily on People v. Willis, 2013 IL App (1st) 110233.
       In Willis, counsel moved for a new trial after the defendant was convicted of murder, alleging


                                                   -5-
       that he was ineffective for failing to ensure that a material defense witness was available to
       testify. Id. ¶ 62. Instead of conducting a Krankel hearing, the trial court allowed counsel to
       withdraw the allegation. Id. The appellate court held that the trial court failed to adequately
       investigate the defendant’s claim of ineffective assistance “as raised by his trial counsel in the
       posttrial motion” (id. ¶ 73) and remanded (id. ¶ 74).
¶ 24        Defendant also cites People v. Williams, 224 Ill. App. 3d 517 (1992), and People v. Hayes,
       229 Ill. App. 3d 55 (1992). In Williams, defense counsel brought a motion for a new trial after
       the defendant was convicted of murder and argued that he would have offered the testimony
       of several witnesses but for their unavailability. 224 Ill. App. 3d at 521-23. He also argued that
       he would have offered the testimony of another witness but for his mistaken belief that that
       witness’s testimony would have been excluded as hearsay. Id at 522-23. On appeal, the
       defendant argued that the trial court erred in failing to conduct a Krankel hearing after
       counsel’s statements. Id. at 523. That court agreed and remanded for a hearing. Id. at 523-24.
¶ 25        In Hayes, the defendant was convicted of first degree murder following a bench trial. 229
       Ill. App. 3d at 56. An issue regarding the defendant’s mental competency existed, and defense
       counsel argued that the State had failed to prove its case “because it had not proven that
       defendant had the mental competency at the time of the incident to form an intent.” Id. at 59.
       He moved for a new trial after conviction, stating that “the measure of proof for the insanity
       defense is ‘very, very, very, very confusing.’ ” Id. at 60. Counsel had admitted that he was
       mistaken in his belief that the State had the burden of proving defendant’s sanity beyond a
       reasonable doubt in his memorandum in support of the motion for a new trial. Id. at 61.
¶ 26        The defendant in Hayes argued on appeal that counsel had been ineffective for the mistaken
       belief regarding the burden of proof and for failing to introduce evidence of defendant’s
       insanity. Id. The defendant argued that the trial court should have appointed new counsel to
       argue those claims due to the conflict of interest that arose when counsel raised his own
       ineffectiveness. Id. at 64. That court implicitly found that an ineffective assistance claim was
       raised by counsel’s statements before finding that the court “improperly denied defendant’s
       request to present evidence or make an offer of proof regarding his mental condition in support
       of the ineffective assistance of counsel claim.” Id. at 66.
¶ 27        Defendant asserts that this court has also analyzed a claim of ineffectiveness raised by trial
       counsel, citing People v. Sims, 167 Ill. 2d 483, 517-20 (1995). In that case, counsel moved the
       trial court to reconsider its sentence after the defendant was sentenced to death, claiming that
       he gave erroneous legal advice to the defendant with respect to calling a psychiatrist to testify
       on the defendant’s behalf. Id. at 518. The trial court denied that motion. Id. The defendant
       argued on appeal that the trial court should have appointed counsel to argue the motion. Id.
       This court found that the “defendant’s claim raises a matter pertaining to a strategic decision”
       and that he “was not entitled to substitute counsel to argue the motion to reconsider.” Id. at
       520.
¶ 28        In the case at bar, the appellate court below first disagreed with the rationale of Willis (2018
       IL App (4th) 160255, ¶¶ 101-02) before also finding it distinguishable (id. ¶¶ 103-04). It did
       not address Williams, Hayes, or Sims. Instead, as stated above, it relied on McGath, 2017 IL
       App (4th) 150608, ¶ 49. 2018 IL App (4th) 160255, ¶ 102.
¶ 29        We agree with the appellate court below that Willis is distinguishable. As noted by the
       Willis court, that case was unusual. Willis, 2013 IL App (1st) 110233, ¶ 69. The attorney in


                                                     -6-
       that case explicitly claimed that he had been ineffective, then, upon reminder from the State
       that a conflict of interest prohibited him from arguing his own ineffectiveness, withdrew the
       allegation rather than disqualifying himself or allowing another attorney to argue it. Id. ¶ 62.
       Further, the defendant was not only a juvenile offender (id. ¶ 1), he was still a minor at the
       time of his trial (id. ¶ 70). Those facts are not before us today.
¶ 30       Sims is likewise distinguishable. The court in that case found that the defendant’s claim of
       ineffective assistance of counsel raised a matter that involved strategy. Sims, 167 Ill. 2d at 520.
       This court did not reach the issue of counsel raising his own ineffectiveness.
¶ 31       Williams, Hayes, and McGath are more comparable to the case at hand. In those cases, like
       in this case, counsel made a claim in argument for a motion for a new trial that the defendant
       later asserted was counsel’s admission of his own ineffectiveness. Williams, 224 Ill. App. 3d
       at 522-23; Hayes, 229 Ill. App. 3d at 60-61; McGath, 2017 IL App (4th) 150608, ¶ 48. In those
       cases, like here, counsel does not explicitly state that he was ineffective. In Williams and
       Hayes, the courts held that counsel’s statements were sufficient admissions of ineffectiveness
       such that the trial courts should have conducted Krankel hearings. Williams, 224 Ill. App. 3d
       at 523-24; Hayes, 229 Ill. App. 3d at 66. In McGath, however, the court held that, because the
       defendant had failed to raise a pro se claim of ineffective assistance, “there was no reason for
       the trial court to conduct a Krankel hearing.” 2017 IL App (4th) 150608, ¶ 52.
¶ 32       We agree with the holdings of McGath (id. ¶¶ 49-52) and the appellate court in this case
       (2018 IL App (4th) 160255, ¶ 102), as modified (see infra ¶ 33). To hold otherwise would be
       to subject the trial court to an unworkable standard requiring that it scrutinize every statement
       and action by counsel and perhaps even to inquire into privileged matters. Courts would have
       to question whether counsel’s actions are strategies, which would potentially force them to
       inquire into privileged matters and perhaps sow seeds of doubt into a defendant’s mind as to a
       strategy to which he previously agreed. Looking at counsel’s actions in this case as an example,
       the record, including the trial and pretrial proceedings, suggests to us that counsel did not
       neglect the allegations regarding C.H. at all. Rather, it appears that he chose not to address
       them as a strategy. We decline to impose such a requirement on the trial courts.
¶ 33       In affirming the appellate court, we slightly modify its holding. We hold that the trial court
       is required to inquire into counsel’s effectiveness only upon a clear claim of ineffective
       assistance by a pro se defendant or by an attorney at the defendant’s direction. Thus, an
       attorney can raise the issue of his own ineffectiveness only if he does so clearly and at the
       direction of the defendant. He must also alert the court that he is raising the claim at the
       defendant’s direction. To the extent they conflict with our decision today, we hereby overrule
       cases from our appellate court that hold that trial counsel can raise a claim of ineffective
       assistance of counsel without direction from the defendant, including Williams, 224 Ill. App.
       3d at 523-24, and Hayes, 229 Ill. App. 3d at 66.
¶ 34       The remainder of defendant’s arguments are premised on counsel’s statement being an
       admission of neglect. Defendant did not pro se raise a claim of ineffective assistance. The
       record does not indicate that defendant directed counsel to make such a claim. The court was
       thus not required to hold a hearing or appoint counsel to argue such a claim. We therefore need
       not address defendant’s other arguments.




                                                    -7-
¶ 35                                         CONCLUSION
¶ 36      We hold that a claim of ineffective assistance of counsel must come from the defendant
       himself. An attorney may raise a claim of his own ineffectiveness only if he does so clearly
       and at the defendant’s direction and informs the court that the defendant has instructed him to
       make such a claim.
¶ 37      Affirmed as modified.

¶ 38      JUSTICE NEVILLE took no part in the consideration or decision of this case.




                                                  -8-